Citation Nr: 9913705	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
head injury, including headaches and tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In May 1996 the Board remanded the case for 
further development.  The case has been returned to the Board 
for further appellate consideration.  

As noted in the May 1996 remand, the veteran's 
representative, in an April 1996 statement, attempted to 
reopen his claims for service connection for defective 
hearing and a psychiatric disorder.  In an April 1999 
statement, his representative again attempted to reopen these 
claims, as well as a claim for service connection for a 
lumbar spine disorder.  The RO has not addressed these issues 
in the first instance.  Therefore the issues are again 
referred to the RO for appropriate action and initial 
adjudication.


REMAND

Initially, the Board notes that the veteran's representative 
has submitted an April 1999 opinion by a neuroradiologist who 
reviewed the veteran's claims file.  This opinion was 
associated with the claims file after the RO's most recent 
adjudication of the claim.  Since the veteran has not waived 
RO consideration of this evidence, a remand is required.  See 
38 C.F.R. § 20.1304(c) (1998).

In May 1996, the Board remanded this case in order to obtain 
a VA neurology examination for the veteran, with all 
necessary tests and studies, and to consider the assignment 
of an extra schedular rating for his disability.  Although VA 
neurology examinations were conducted in September 1996 and 
in January 1997, both examiners requested further studies be 
conducted.  These studies were not accomplished.  The current 
evidence of record is inadequate for adjudicative purposes.  
Moreover, additional development and adjudication of the 
claim was not in compliance with the Board's May 1996 remand.  
Stegall v. West, 11 Vet. App 268 (1998).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a neurogist 
to determine the nature and extent of any 
residuals of a head injury present.  All 
indicated studies to properly evaluate 
this disability should be performed.  The 
examiner is requested to comment on the 
severity of the veteran's disability and 
its impact on his daily activities and 
ability to obtain or maintain employment.  
The severity and frequency of the 
headaches and tinnitus experienced by the 
veteran, if any, should be specifically 
noted. All additional residuals of a head 
injury should be discussed. Attention is 
directed to the April 1999 statement by 
Craig N. Bash, M.D., concerning possible 
head injury residuals. The claims file 
and a separate copy of this remand must 
be made available to the examiner for 
review prior to the examination.  Prior 
to the examination, the RO must inform 
the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

2.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a head injury, including headaches and 
tinnitus, to include consideration of the 
assignment of an extra schedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



